Exhibit 10.1

 



THIS INTELLECTUAL PROPERTY TRANSFER AGREEMENT (the “Agreement”) is made on
September 29, 2014

 

BETWEEN

 

1. STRATEGYLAND RESEARCH LIMITED, a company incorporated in Singapore,
(“Strategyland Research Limited” or the “Seller”); and

 

2. CLONE ALGO TECHNOLOGIES INC, a corporation organized under the laws of the
State of Nevada, (the “Company”).

 

WHEREAS

 

(A) Strategyland Research Limited has agreed to sell and/or transfer its
applicable right, title and interest in the Intellectual Property (as defined
below) to the Company, and

 

(B) The Company has agreed to purchase and accept the same for the Consideration
(as defined below).

 

NOW, IT IS AGREED as follows:

 

1.1  Definitions and Interpretation.

 

1.2  In this Agreement:

 

Business Day means a day (other than a Saturday or Sunday) on which banks
generally are open in Singapore for the transaction of a full range of business.

 

Consideration has the meaning given to it Section 2.2.

 

Intellectual Property means all of Seller’s right, title and interest, as of the
Transfer Time, in and to the following assets, properties and rights: (a) the
BookSmooth Trademark and the BookSmooth Domain Name; (b) all of the goodwill
related to the Seller’s right, title and interest to the BookSmooth Trademark
and the BookSmooth Domain Name; (c) the BookSmooth Mobile APP complete with
manuals; and (d) the BookSmooth Mobile App Source codes (together with all
source and object code and documentation related thereto and all intellectual
property rights therein)

 

Purchased Assets has the meaning given to it Section 4.

 

Transfer Time means 5 PM Singapore time on the date of this Agreement.

 

1.3  In this Agreement:

 

  (a) the headings are inserted for convenience only and shall not affect the
construction of this Agreement;

 

  (b) a reference to sell or purchase or transfer includes a reference to
procure the sale of or procure the purchase of or procure the transfer of, as
the case may be; and

 

  (c) general words introduced by the word other shall not be given a
restrictive meaning by reason of the fact that they are preceded by words
indicating a particular class of act, matter or thing, nor by the fact that they
are followed by particular examples intended to be embraced by the general
words.

 



 

 

 

2. THE TRANSFER

 

  2.1  Effective as of the Transfer Time, Strategyland Research Limited hereby
sells and transfers and the Company hereby purchases all of Strategyland
Research Limited’s and its applicable affiliates’ right, title and interest in
the Intellectual Property. In addition, the Seller shall pay $176,000 to the
Company.

 

  2.2  The price for the sale and transfer in Section 2.1 shall be eighty eight
million shares (88,000,000) of the Company’s common stock to be issued to the
Seller or to a person or entity to whom the Seller instructs the Company to
issue the shares in lieu of issuance to the Seller (the “Consideration”). For
the avoidance of doubt, the Seller shall have the right to instruct the Company
to issue the Consideration to another party – whether an individual or an
entity. The Seller shall indemnify the Company as to any liability or claims
made against the Company with regard to the issuance of the Consideration.

  

           2.3     THE COMPANY HEREBY ACKNOWLEDGES THAT THE SELLER MAKES NO
REPRESENTATION OR WARRANTY TO THE COMPANY UNDER THIS AGREEMENT, EITHER EXPRESS
OR IMPLIED, WITH RESPECT TO THE INTELLECTUAL PROPERTY, AND THAT THE ABOVE SALE
AND TRANSFER IS MADE TO THE COMPANY ON AN “ASIS” BASIS.

 





3. COMPLETION

 



3.1 Although some of the actions described in this Agreement may have already
been taken before the Transfer Time or may not be taken until after the Transfer
Time, the sale and purchase of the Intellectual Property shall be completed, and
legal title and ownership in respect of the Intellectual Property shall be
deemed to pass to the Company, in each case, with effect from the Transfer Time.

 



3.2 The Company shall:

 



(a)



(b)

approve the issuance of the Consideration to the Seller;



cause to be delivered or made available to Seller such additional documents as
may reasonably be required to complete the sale and purchase of the Intellectual
Property; and

 



(c) do such other things reasonably necessary to give full effect to this
Agreement.

 



3.3 Strategyland Research Limited shall:

 



(a) Timely pay or cause to be paid $176,000 in cash to the Company or to whom
and in the manner as Company may direct; and

 



(b) cause to be delivered or made available to the Company such additional
documents as may be reasonably required to complete the sale and purchase of the
Intellectual Property; and

 



(c) do such other things reasonably necessary to give full effect to this
Agreement.

 



 

 

 



4. PURCHASE AND SALE OF IP.

 

On and subject to the terms and conditions of this Agreement, at the Transfer
Time, Seller shall sell, assign, transfer, convey and deliver to the Company,
and the Company shall purchase and acquire from Seller, free and clear of all
encumbrances, all of Seller’s right, title and interest, as of the Transfer
Time, in and to the following assets, properties and rights (collectively, the
“Purchased Assets”):

 

(a) The BookSmooth Trademark and the BookSmooth Domain Name and

 

(b) All of the goodwill relating to the Purchased Assets.

 

(c) BookSmooth Mobile APP complete with manuals,

 

(d) BookSmooth Mobile App Source codes

 





5. ENTIRE AGREEMENT

 



This Agreement) sets forth the entire understanding and agreement among the
parties as to matters covered herein and therein and supersedes any prior
understanding, agreement or statement (written or oral) of intent among the
parties with respect to the subject matter hereof.

 



6. COUNTERPARTS

 



This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original and all of which together shall be deemed to
be one and the same instrument.

 



7. VARIATION

 



No waiver shall be deemed to have been made by any party of any of its rights
under this Agreement unless the same is in writing and is signed on its behalf
by an authorized signatory. Any such waiver shall constitute a waiver only with
respect to the specific matter described in such writing and shall in no way
impair the rights of the party granting such waiver in any other respect or at
any other time. To be binding, any amendment of this Agreement must be effected
by an instrument in writing signed by the parties.

 



 

 

 





8. NOTICES

 



All notices, demands, instructions, waivers, consents or other communications to
be provided pursuant to this Agreement shall be in writing, shall be effective
upon receipt, and shall be sent by hand, email, air courier or certified or
registered mail, return receipt requested, as follows:

  



If to the Company:

Clone Algo Technologies Inc.

3753 Howard Hughes Parkway,
Suite 200
Las Vegas, NV 89169-0952

 

Phone:844-256-6325

 

Attention: Nakul Gupta

        If to Strategyland Research Limited:

 

Strategyland Research Limited

1 Changi North Street 1,

Singapore 498789

 

Attention : CEO



  

or to such other address as a party may specify by notice from time to time in
writing to the other parties in the manner specified in this Section.

 

9. COSTS

 



    Strategyland Research Limited and the Company shall each pay its own costs,
charges and expenses incurred in connection with the preparation and
implementation of this Agreement and the transactions contemplated by it.

  

10. GOVERNING LAW; SUBMISSION TO JURISDICTION;

 

  10.1  THE AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF Singapore. Each party hereby irrevocably agrees that any legal
action or proceeding against it arising out of this Agreement or the
transactions contemplated hereby shall be brought only in the Courts of
Singapore.

 



 

 

 

AS WITNESS, this Agreement has been signed by or on behalf of the parties the
day and year first above written.

 



SIGNED (       /s/ Niraj Goel      for and on behalf of Strategyland Research
Limited (       Signature                   (       Niraj Goel       (      
Name                   (       Majority Shareholder       (       Title        
        SIGNED (       /s/ Nakul Gupta     for and on behalf of Clone Algo
Technologies Inc.  (      Signature                   (       Nakul Gupta       
(       Name                   (       Chief Executive Officer       (      
Title    



  



 

 

 

